Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 (henceforth “Response”) has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It is noted that the claimed polyurethane-based polymer is interpreted according to its broadest reasonable interpretation, which is considered to be any urethane (meth)acrylate oligomer.  This interpretation is supported by, inter alia, Applicant’s own prior publication U.S. 2018/0179395 A1, which refers to Taisei 8BR-500 as a “urethane-based acryl oligomer”.  In addition, the limitation “monomolecular (meth)acrylate” is considered to be any (meth)acrylate that does not contain a moiety having high number of repeat.
Claims 1, 4-10, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0258481 A1 (“Fukuda”) in view of WO 2016/076302 A1 (referenced below using its machine translation, “WO ‘302) as evidenced by Product Datasheets on Cosmoshine A4100 and Cosmoshine A4300 (both from Toyobo), and U.S. 2006/0182945 A1 (“Yoneyama”).  
Considering claim 1, Fukuda discloses an antiglare laminate comprising a substrate, an antiglare hardcoat layer, and a low refractive index film in the order as listed (Fukuda clm. 10).  Fukuda is analogous, for being directed to the field of endeavor of the instant application (antiglare films).  Regarding the substrate, Fukuda discloses that it may be a PET film, in particular Cosmoshine A4100 and A4300 from Toyobo (Fukuda ¶ 0113 and 0149).  It is hereby noted that Cosmoshine A4100 is commercially available at thicknesses of 50, 100, 125, and 188 µm (Product Data Sheet on A4100), and that Cosmoshine A4300 is commercially available at thicknesses of 38, 50, 75, 100, 125, 188, and 250 µm (Product Data Sheet on A4300).  The usage of PET film having thicknesses of 100, 125, or 188 µm would read on the limitation re: PET-based film having thickness of 100 to 200 µm.  Examiner further notes that though it might appear that Fukuda states the thickness of the transparent support to be 20 – 70 µm (Fukuda ¶ 0112), upon closer inspection, this range appears to be applicable solely to the case when the transparent support is a cellulose acylate film and is not applicable to all transparent supports.  Specifically, it is noted that Fukuda also discloses the usage of “poly(meth)acrylic resin film” as a material suitably used for the transparent support (id. ¶ 0113); however, Fukuda discloses that the thickness of poly(meth)acrylic resin film to be 5 to 200 µm (id. ¶ 0147), which is clearly different from the thickness range disclosed in ¶ 0112 of Fukuda.  On the other hand, the thickness of cellulose acylate film is disclosed to be 20 – 70 µm, 20 – 60 µm, or 30 – 60 µm (id. ¶ 0112), which are in line with the range of 20 – 70 µm in ¶ 0112 of Fukuda.  Therefore, thickness of transparent supports made of a material other than cellulose acylate is not considered to be bound by the range of 20 – 70 µm, and commonly known thickness ranges of these other materials (e.g. 100, 125, or 188 µm in the case of PET) are considered to be suggested.  
Fukuda discloses that the antiglare layer is formed by curing a composition comprising resin particles having particle size of 1.0 – 3.0 microns and curable compounds having at least two curable functional groups (id. ¶ 0018), wherein the antiglare layer may additionally include silica particles having particle size less than 0.2 microns (id. ¶ 0097 and 0098).  The curable compound, resin particles, and silica particles respectively maps onto the claimed polyfunctional polymerizable acrylate, the organic fine particles, and the inorganic fine particles.  
Fukuda discloses that the refractive index of the resin particles differ by no more than 0.05 relative to the refractive index of the cured polymeric binder (Fukuda ¶ 0028); thus, Fukuda is considered to have addressed the limitation re: difference in refractive index of the binder compared to that of the organic particles.  As the organic particles have refractive index of 1.50-1.54, it stands to reason that the polymeric binder per se has refractive index of 1.45-1.59.  Silica is known to have refractive index of 1.45-1.46 (¶ 0037 of Yoneyama); therefore, Fukuda is also considered to have addressed the limitation re: difference in refractive index of the binder compared to that of the inorganic particles. 
Fukuda further discloses that the surface of the antiglare layer exhibits 20o gloss of 25-70% and 60o gloss of 80-90% (id. ¶ 0163).  The former overlaps the claimed range while the latter falls within the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  
Fukuda discloses that the curable compounds forming the antiglare layer may include a mixture of multifunctional acrylates.  In its broader teachings, Fukuda discloses that various monomers having two or more acrylate groups and various acrylate oligomers can be used (id. ¶ 0042-0045); and in one of its preferred embodiments, Fukuda discloses the use of a polyfunctional (meth)acrylate having 5 to 10 functional groups with a (meth)acrylate monomer having 1 to 4 functional groups (id. ¶ 0052).  Thus, it may be concluded that Fukuda at least suggests using a mixture of various acrylates having different respective number of functional groups.  However, Fukuda does not teach the usage of an urethane (meth)acrylate oligomer having more than 40 functional groups in tandem with a multifunctional (meth)acrylate.
WO ‘302 teaches a curable resin composition suitable for forming a hardcoat, wherein the composition contains a reactive (polymerized) urethane having reactive (meth)acrylate groups, wherein a preferred reactive urethane may be ones sold by Taisei Fine Chemical under the trade names of 8BR-500 and 8BR-600 (WO ‘302 pg. 2 ¶ 5- pg. 3 ¶ 2).  WO ‘302 is analogous, for being directed to hard coat layers used for optical purposes (id. pg. 6 ¶ 2), in particular hard coats formed from a composition containing urethane acrylate. formed from a curable (meth)acrylate composition.  It is noted that the reactive urethane of WO ‘302 is comparable to the (meth)acrylate oligomers disclosed in ¶ 0043-0045 of Fukuda; and that the two-or-more functional (meth)acrylate of WO ‘302 is comparable to the compounds disclosed in ¶ 0042 of Fukuda.  Person having ordinary skill in the art has reasonable expectation that teachings hardcoat of WO ‘302 may be applied to the antiglare hardcoat layer of Fukuda, as both layers are formed by curing a (meth)acrylate composition.  Specifically, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have formed the antiglare layer of Fukuda using a curable (meth)acrylate composition containing both (meth)acrylates listed in ¶ 0042 of Fukuda and urethane (meth)acrylate taught in WO ‘302 (which are noted to be substantially similar to those used in the instant application), as WO ‘302 teaches that usage of both types of (meth)acrylates to form a layer intended to serve as a hardcoat imparts a balance between hardness and flexibility (WO ‘302 pg. 3 ¶ 2).  
Fukuda discloses that the low refractive index layer located above the antiglare layer is formed by curing a low refractive curable composition using light radiation (Fukuda ¶ 0174-0176), wherein the low refractive curable composition includes polymerizable ethylenically unsaturated monomers (reading on the claimed photopolymerizable compound), polymerizable ethylenically unsaturated fluorine-containing monomers (reading on the claimed fluorine-based compound), and hollow particles such as silica (id. ¶ 0174-0180).  Specifically, Fukuda discloses that the polymerizable ethylenically unsaturated fluorine-containing monomer may have fluorine content of 20 – 70 % by weight (id. ¶ 0180), which overlaps the claimed range of 1 – 25 % by weight.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.  
Lastly, Fukuda discloses that an easy adhesion layer having thickness of 300 – 500 nm may be used to improve adhesion between the substrate and the antiglare layer (id. ¶ 0149 and 0287-0289).  Thus, Fukuda in view of WO ‘302 therefore renders obvious claim 1.
Considering claim 4, as discussed in ¶ 15 above, the polymeric binder has refractive index of 1.45 to 1.59, which overlaps the claimed range.
Considering claim 5, Fukuda discloses the usage of PMMA based resin particles (Fukuda ¶ 0031).
Considering claim 6, Fukuda discloses that the resin particles have refractive index of 1.50 - 1.54 and diameter of 1.0 – 3.0 µm (id. ¶ 0021 and 0029).
Considering claims 7-8, as discussed above, the inorganic fine particles may be silica, which has refractive index of 1.45-1.46.  Furthermore, the inorganic particles have particle size of 0.2 µm or less (id. ¶ 0097 and 0098).
Considering claim 9, Fukuda discloses that the organic particles may be contained at 1.0 – 6.0 wt% inorganic particle may be contained at 3 – 90 wt% (id. ¶ 0035 and ¶ 0100).  These overlap the claimed ranges.
Considering claim 10, Fukuda discloses that the antiglare layer has thickness of 3 – 10 µm (id. ¶ 0018).
Considering claim 14, Fukuda discloses that the low refractive index layer has refractive index of 1.30 – 1.40 (id. ¶ 0165), which is within the claimed range.  Fukuda further discloses that the low refractive index layer is cured from a composition containing hollow silica (id. ¶ 0174) and polymerizable acrylates such as those used for the antiglare layer (id. ¶ 0171), which may be cured via light radiation.  Fukuda further discloses that the layer has thickness of 50 to 200 µm, which means that a subportion thereof has thickness of 1-300 nm.
Considering claim 17, Fukuda discloses that the antiglare laminate may be used in a display device (id. ¶ 0201).
Considering claim 18, Fukuda discloses that the antiglare laminate has haze of 5.0% or less (id. ¶ 0159).
Considering claim 19, Fukuda discloses that the inclusion of particles in the low refractive index layer imparts scratch resistance to the overall laminate (id. ¶ 0176).
Considering claim 20, the ranges in ¶ 0163 also overlaps the ranges recited in claim 20.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and WO 2016/076302 A1 (referenced below using its machine translation, “WO ‘302), as applied to claim 1 above, and further in view of U.S. 2014/0184994 A1 (“Kuroda”).
Considering claim 11, Fukuda as discussed above is silent regarding refractive index of a primer layer.
However, the claimed order to refractive indices is known in the art.  Kuroda teaches an antiglare laminate comprising a PET substrate, a primer layer, and an optical functional layer in the order as listed, wherein the optical functional layer is a hard coat layer that may have antiglare properties (Kuroda ¶ 0076, 0096, and 0123).  Kuroda teaches that the primer layer has thickness of 65-125 nm, wherein the refractive index of the primer layer is greater than that of the optical functional layer but less than that of one of the refractive indices of the substrate (id. ¶ 0126).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have designed the layers in Fukuda to have the order of refractive indices as taught in Kuroda, as doing so decreases intensity of optical interference (id. ¶ 0129).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/337,140 (reference application) in view of WO 2016/076302 A1 (referenced below using its machine translation, “WO ‘302) and Fukuda. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘140 Application recites gloss values that respectively render obvious the values recited in claim 1, except for that concerning 1) the curable (meth)acrylate composition forming the antiglare layer, and 2) the curable (meth)acrylate composition forming the low refractive index layer.  However, as discussed in the prior art rejection above, the usage of both a urethane (meth)acrylate oligomer having 20 – 100 functionalities and a multifunctional low molecular weight (meth)acrylate to form an antiglare layer is known, per the teachings of WO ‘302.  In addition, the composition of the low refractive index layer is also obvious in view of Fukuda.  Furthermore, the ‘140 Application recites an antiglare layer and low refractive index layer having compositions substantially similar to those recited in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments and Allowable Subject Matter
Applicant's arguments with respect to all prior art rejections relying upon at least the references Fukuda and Shibata (pg. 7 ¶ 4+ of Response) have been fully considered.  In view of amendments to claim 1, all prior art rejections relying upon at least the references Fukuda and Shibata have been withdrawn.
Some of Applicant’s arguments appears relevant with respect to the rejections set forth above.  Most pertinently, Applicant contends that the limitation that the absolute value of the refractive index difference between the inorganic fine particles and the binder at 0.08 to 0.15 defines the claims over what is disclosed in Fukuda (Response pg. 15 ¶ 1+).  In response, it is noted that the portion of Fukuda quoted in Applicant’s Response is concerned with difference in refractive index between the binder and resin particles (as opposed to between the binder and inorganic particles).  As the claim amendments are directed to difference in refractive index between the binder and inorganic particles, these amendments cannot define claim 1 over what is taught in the prior art.
Nonetheless, Examiner notes that should applicant recite that “an absolute value of the refractive index difference between the organic fine particles and the binder is 0.08 to 0.15”, such a recitation would define claim 1 over the art (the present recitation re: an absolute value of the refractive index difference between the inorganic fine particles and the binder can be changed back to less than 0.15).  
Furthermore, should a change similar to that discussed in the previous paragraph be made to claim 16 and should the 35 U.S.C. 112(b) issue in claim 15 (on which claim 16 depends) be addressed (“polyester-based substrate film” should be changed to “light-transmitting substrate film”), claim 16 would also be deemed allowable over the art once rewritten in independent form (claim 15 would need to be cancelled, however).


Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z. Jim Yang/Primary Examiner, Art Unit 1781